8:14-cv-00049-JMG-SMB Doc # 536 Filed: 12/20/18 Page 1 of 3 - Page ID # 22112



                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEBRASKA



 Infogroup, Inc., a Delaware corporation,

                      Plaintiff,                      Civil Action No. 8:14-cv-00049

              v.
                                                          NOTICE OF APPEAL

 DatabaseUSA.com LLC, a Nevada Limited
 Liability Company, and Vinod Gupta,

                      Defendants.


             Notice is hereby given that Defendants DatabaseUSA.com LLC and

Vinod Gupta (collectively, “Defendants”), hereby appeal to the United States

Court of Appeals for the Eighth Circuit from the Judgment entered in this case

on August 29, 2018 (Doc. No. 467), the Amended Judgment entered on

December 18, 2018 (Doc. No. 534), and any and all orders that adversely

affected Defendants and the judgment and amended judgment, whether made

prior to, during, or after trial, including but not limited to the following orders:

(1) Doc. No. 88; (2) Doc. No. 140; (3) Doc. No. 214; (4) Doc. No. 219; (5) Doc.

No. 222; (6) Doc. No. 223; (7) Doc. No. 250; (8) Doc. No. 272; (9) Doc. No. 313;

(10) Doc. No. 319; (11) Doc. No. 343; (12) Doc. No. 399; (13) Doc. No. 400;

(14) Doc. No. 403; (15) Doc. No. 413; (16) Doc. No. 426; (17) Doc. No. 443;

(18) Doc. No. 462; (19) Doc. No. 466; (20) Doc. No. 472; (21) Doc. No. 491;

(22) Doc. No. 533; (23) Doc. No. 534; and (24) Doc. No. 535.



                                              1
89457651.1
8:14-cv-00049-JMG-SMB Doc # 536 Filed: 12/20/18 Page 2 of 3 - Page ID # 22113



Dated: December 20, 2018           Respectfully Submitted,

                                   By: /s/Anne M. Lockner

                                   David A. Domina (#11043)
                                   DOMINALAW Group pc llo
                                   2425 South 114th Street
                                   Omaha, NE 68144-3267
                                   (402) 493-4100
                                   ddomina@dominalaw.com

                                   Anne M. Lockner (Pro Hac Vice)
                                   William E. Manske (Pro Hac Vice)
                                   ROBINS KAPLAN LLP
                                   800 LaSalle Avenue, Suite 2800
                                   Minneapolis, Minnesota 55402
                                   (612) 349-8500
                                   alockner@robinskaplan.com
                                   wmanske@robinskaplan.com

                                   Attorneys for Defendants




                                      2
89457651.1
8:14-cv-00049-JMG-SMB Doc # 536 Filed: 12/20/18 Page 3 of 3 - Page ID # 22114



                               CERTIFICATE OF SERVICE

         I hereby certify that on December 20, 2018 the foregoing:

                                     Notice of Appeal

was filed electronically with the Clerk of Court to be served by operation of the Court’s

electronic filing system upon the following:

                                    Gregory C. Scaglione
                                   Elizabeth A. Hoffman
                                 KOLEY JESSEN P.C., L.L.O.
                             1125 South 103rd Street, Suite 800
                                   Omaha, NE 68124-1079
                              Greg.Scaglione@koleyjessen.com
                            Elizabeth.Hoffman@koleyjessen.com

                                                        By: /s/Anne M. Lockner




                                               3
89457651.1
